               IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF OREGON

RUDOLFO HERNANDEZ-CRUZ,
                                     Case No. 2:17-cv-01784-JO
          Petitioner,
                                     OPINION AND ORDER
     v.

TROY BOWSER,

          Respondent.

     Rudolfo Hernandez-Cruz
     17313077
     Two Rivers Correctional Institution
     82911 Beach Access Road
     Umatilla, Oregon 97882-9419

          Petitioner, Pro Se

     Ellen F. Rosenblum, Attorney General
     Nicholas M. Kallstrom, Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, Oregon 97310

          Attorneys for Respondent



      1 - OPINION AND ORDER
JONES, District Judge.

           Petitioner          brings     this      habeas    corpus       case    pursuant       to    28

U.S.C.          §     2254     challenging          the     legality       of     his     state-court

convictions for Attempted Murder, Assault, and Unlawful Use of a

Weapon.         Because Petitioner failed to timely file this case,                                    his

Petition for Writ of Habeas Corpus (#2) is dismissed.

                                                BACKGROUND

            Petitioner            viciously        attacked    the       female    victim    in    this

case       two      days     after     she    ended their         romantic        relationship.         He

stabbed her in the neck,                      sliced her face,            and tried to stab her

in the          chest.       As    a   result      of the     attack,      the victim lost             the

ability          to    fully       turn      her    head    and    suffers        from    substantial

scarring for the remainder of her life.

           On       January       9,   2009,       the     Washington         County      Grand    Jury

indicted Petitioner on one count of Attempted Murder, four counts

of Assault in the First Degree,                           and five counts of Unlawful Use

of     a    Weapon.          Respondent's           Exhibit       102.    A     jury     subsequently

convicted him of all charges,                        and the trial court sentenced him

to 300 months in prison.

           Petitioner took a              direct      appeal,       but    the Oregon Court             of

Appeals          affirmed the           trial      court's     decision         without    issuing       a

written opinion.                  State v.      Hernandez-Cruz, 240 Or. App.                563,       249

P. 3d 166            (2011).      Petitioner did not              seek review          from Oregon's

Supreme Court.

           Petitioner next filed for post-conviction relief                                ("PCR")      in

Malheur County where the PCR Court denied relief on his claims.

Respondent's            Exhibit        125.     The Oregon Court of Appeals affirmed


            2 - OPINION AND ORDER
the    lower court without opinion,                   and the Oregon Supreme Court

denied review.            Cruz    v.    Nooth,     276 Or.   App.      918,        370 P.3d 565,

rev.   denied,       359 Or. 777, 381 P.3d 815 (2016).

       Petitioner filed this 28 U.S.C. § 2254 habeas corpus case on

July 20,       2018.      Respondent asks the Court to dismiss the action

because Petitioner waited 1065 days to file it, placing it well

outside        the        applicable        one-year       statute            of    limitations.

Petitioner concedes that his case is untimely,                                but he asks the

Court to excuse this procedural deficiency because he is entitled

to equitable tolling because:                    (1) his transfer to another prison

caused him to delay filing                   this    case;    and      ( 2)    he    is   actually

innocent based upon his intoxication at the time of his crimes.

                                           DISCUSSION

       A habeas corpus petitioner must generally file his federal

challenge to his state convictions within one year of the time

those convictions become final at the conclusion of his direct

review.       28   U.S.C.     §    2244 (d) (1) (A).      Where   a petitioner has                not

done    so,       equitable       tolling    is    available      to    toll        the   one-year

statute of         limitations.          Holland    v.    Florida,      560 U.S.          631,    645

(2010).       A    litigant       seeking     to    invoke    equitable             tolling      must

establish:         ( 1)   that he has been pursuing his rights diligently;

and    (2)    that some extraordinary circumstance prevented him from

timely filing his petition.                  Pace    v.   DiGuglielmo,             544 U.S.      408,

418 (2005).

       In his Petition,                Petitioner asserts that he is entitled to

equitable tolling because he suffers from a language barrier and

received less help preparing his filings after his transfer from


        3 - OPINION AND ORDER
the   Snake     River       Correctional     Institution        to      the    Two   Rivers

Correctional Institution. Even assuming his language barrier and

prison      transfer         combined      to         present     an      extraordinary

circumstance,        the transfer did not occur until well after the

limitation period had expired. 1

      Petitioner next claims that he is actually innocent of his

crimes. A petitioner who fails to comply with the one-year filing

deadline applicable to 28 U.S.C. § 2254 habeas corpus cases may

overcome that default if he is able to show that he is actually

innocent      of    his     underlying      criminal         conduct.     McQuiggin            v.

Perkins,    569 U.S.        383,   386   (2013).      In order to make a gateway

showing    of      actual    innocence,     a    petitioner      must         present        "new

reliable evidence-whether it be exculpatory scientific evidence,

trustworthy eyewitness accounts,                or critical physical evidence-

that was not presented at trial" which establishes that "it is

more likely than not that no reasonable juror would have found

petitioner guilty beyond a reasonable doubt." Schlup v. Delo, 513

U.S. 298, 324, 327 (1995).

      Petitioner directs the Court to the Declaration of Bart Reid

submitted       during      Petitioner's        PCR     proceedings.          Because        the

Declaration        was    not   presented       at    Petitioner's        trial,        it     is

considered new evidence.            See Griffin         v.   Johnson,     350 F.3d 950,

963   ( 9th Cir.     2003) .    Reid was a       forensic scientist who stated

that he calculated Petitioner's likely blood alcohol content was

1 The direct appellate judgment issued on April 18, 2011. Petitioner signed
his PCR Petition on October 22, 2012, thereby allowing 553 untolled days to
accrue. Petitioner's prison transfer occurred on April 22, 2016, three and
one-half years after he had already breached the federal limitation period by
almost two-hundred days.


         4 - OPINION AND ORDER
between       . 31   and     . 38,    a     range    which    would be              consistent       with

intermittent loss of consciousness and would interfere with his

ability to form intent.                    Respondent's Exhibit 117. However,                        Reid

specifically stated that his estimation "was only as accurate as

the information provided to me including petitioner's description

of the amounts and types of alcohol he had consumed." Id at 5.

        Reid    did    not       base      his     BAC   estimate       upon        an    analysis       of

Petitioner's blood on the night in question. Instead, he utilized

what     Petitioner         claimed         to    have     consumed          to    come    up     with    a

probable range.             Relying on Petitioner's questionable candor,                                 as

well as his recollection from a night in which he claimed to be

severely intoxicated, would not lead jurors to necessarily adopt

Reid's figures.
        More importantly, even if Petitioner had been as inebriated

as Reid theorized, Reid's Declaration does not establish or even

allude to a          lack of intent on Petitioner's part.                                It therefore

fails    to     contradict           the    strong evidence             of    intent       adduced       at

trial.     Specifically,             it     was     evident    that          Petitioner          followed
through on a          threat he made two days                      earlier when the victim

broke up with him.               He ominously told her to "think well" about

her decision, and that he "hated [her] smile." Trial Transcript,

p. 40.     Two       days    later,         upon     seeing       the    victim          walking     with

another       man     (whom      Petitioner          did    not     know          was    the     victim's

cousin),       Petitioner disfigured her face and tried to kill her.
Respondent's Exhibit 121. The link between Petitioner's threats

and his        actions,       separated by two              days,       suggests          that    he was

perfectly        aware      of    his      actions.        Certainly,             the    Court     cannot


         5 - OPINION AND ORDER
conclude      that         Reid's     Declaration      amounts      to    exculpatory

scientific evidence so strong that, had the defense presented it

at   trial,       no     reasonable    juror   would    have     voted    to   convict

Petitioner. Consequently, he is not entitled to equitable tolling

and, thus, unable to excuse his untimely filing.

                                       CONCLUSION

      For the reasons identified above,                the Petition for Writ of

Habeas Corpus           (#2)   is dismissed as untimely.         The Court declines

to   issue    a        Certificate    of   Appealability       on   the   basis   that

petitioner has not made a substantial showing of the denial of a

constitutional right pursuant to 28 U.S.C. § 2253(c) (2).

      IT IS SO ORDERED.

      DATED this           /~""'- day of November, 2018.



                                                         E ✓Jones
                                                          tates District Judge




       6 - OPINION AND ORDER
